COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-235-CV
 
IN RE RICKY DERZAPF                                                             RELATOR
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
We have
considered Relator=s APetition
for Writ of Mandamus and Emergency Request For Stay@ and AAgreed
Motion to Dismiss Petition for Writ of Mandamus and Emergency Request for Stay
of Order and Proceedings.@ 
It is the court=s opinion that the agreed motion
to dismiss should be granted; therefore, we vacate our order of July 17, 2009
and dismiss this original proceeding.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER
CURIAM
PANEL:  MCCOY and GARDNER, JJ.
DELIVERED:  August 19, 2009




     [1]See
Tex. R. App. P. 47.4.